Title: From Benjamin Franklin to Madame Brillon, 1 October 1781
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


ce 1e Octobre 81 [1781]
J’ai reçu votre petite chere Epitre, ma bonne fille, datté a Villeneuve le 27 passée. Vous parlez des bons Amis qui vous soignent bien, des belles Vues que vous avez par vos fenétres, &c. Tout cela me fait du plaisir à entendre; mais je pense continuellement des Fatigues que vous devez souffrir dans une si longue voyage; des mauvaises Auberges, mauvaises lits, mauvais Cuisines, &c. & je crains pour votre tendre & delicat Fabrique: ces Idées me font de la peine. Je suis faché que je ne suis pas l’Ange Gabriel avec des grandes Ailes; car si cela étoit, je pouvois vous epargner tous ces Inconveniens, en vous prenant comme ma Chapeau-bras, & vous plaçant en une demi-heure doucement dans votre Apartement à Nice.
Voilà une grande Vide pour moi à Passy! Point de vous Accueils amicales & riantes; point de votre Musique charmant; point de vos aimables Enfants courrants a m’embrasser! Vos bons Voisins tachent de remplir ce Vide autant qu’ils pouvoient, mais il s’en faut beaucoup.
Mon jeun homme est bien sensible a vos Souvenirs. Il a été malade depuis le jour de vôtre depart; d’une Jaunisse: mais il est mieux actuellement, & presente ses Respects.
La Duchesse de Polignac est allée; la Reine est allée; & ma chere Amie est allée. Voila Passy un Desert! Mais c’est de vous que je me plains principalement, qu’avec & comme le Soleil, vous allez durement nous quitter pendant l’Hyver, quand nous aurons plus de besoin de tous les deux.
Dites a tous le bon Compagnie que je les aime tous tendrement. Je ne dis pas que je vous aime: c’est une Expression, il me semble, trop foible pour marquer ce que je sens. Mes Remerciments au bon Pere Pagin pour sa petite Ligne. Soignez vous bien les uns les autres, afin que vous serez tous restitués à moi en bon Santé, pour me faire heureux l’année prochaine.
